IN THE COURT OF APPEALS OF IOWA

                                  No. 21-1089
                              Filed April 27, 2022


IN RE THE MARRIAGE OF TRINA LYNN SHIRBROUN
AND JOSHUA JAMES SHIRBROUN

Upon the Petition of
TRINA LYNN SHIRBROUN,
      Petitioner-Appellee,

And Concerning
JOSHUA JAMES SHIRBROUN,
     Respondent-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Carroll County, Adria Kester, Judge.



      Former spouse appeals the modification of a default decree dissolving his

marriage. AFFIRMED.



      Andrew B. Howie of Shindler, Anderson, Goplerud & Weese, P.C., West

Des Moines, for appellant.

      Vicki R. Copeland of Copeland Law Firm, P.L.L.C., Jefferson, for appellee.



      Considered by Bower, C.J., Chicchelly, J., and Potterfield, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2022).
                                         2


CHICCHELLY, Judge.

       Joshua James Shirbroun appeals the modification of a default decree

dissolving his marriage to Trina Lynn Shirbroun. Specifically, Joshua contends the

district court should have terminated his spousal support obligation and that it

incorrectly calculated his child support payments. Trina has requested that Joshua

pay her appellate attorney fees. Upon our de novo review, we affirm the district

court’s modification and award appellate attorney fees to Trina.

   I. Background Facts and Proceedings.

       The district court dissolved the parties’ marriage by entering a default

decree of dissolution on September 17, 2018.           During their eighteen-year

marriage, Joshua and Trina had four children. Three of the children were minors

at the time of the dissolution. The default decree awarded the parties joint legal

custody of the minor children and placed them in Trina’s physical care. At the time

of their divorce, Joshua and Trina were thirty-eight and forty-one years old,

respectively. Trina was operating her own daycare business, while Joshua worked

for Professional Machinery Assembly (PMA) as an independent contractor.

Joshua also completed side construction jobs throughout the marriage and began

operating his own construction company in the first half of 2018.

       The default decree ordered Joshua to pay Trina $1250 in monthly spousal

support for 120 months, which would terminate earlier in the event of either party’s

death, but not upon Trina’s remarriage. It also set Joshua’s monthly child support

obligation at:

      For three children, $1796.99 plus $60.00 for cash medical support;

      For two children, $1553.31 plus $40.00 for cash medical support;
                                          3


       For one child, $1093.50 plus $20.00 for cash medical support.

Both the spousal and child support payments were to begin on September 15,

2018, and come due on the fifteenth day of each month thereafter. Joshua’s

subsequent motion to set aside the default decree was denied, and we affirmed

the denial on appeal. In re Marriage of Shirbroun, No. 19-0067, 2019 WL 6893947,

at *3 (Iowa Ct. App. Dec. 18, 2019).

        In January 2020, Joshua filed a petition to modify his spousal support and

child support obligations. Shortly thereafter, Trina filed an application to hold

Joshua in contempt for failure to make his spousal and child support payments in

full.   The district court consolidated the modification petition and contempt

application. At the time of trial, only two of the parties’ children remained subjects

of child support, and they continued to reside with Trina. Trina had closed her

daycare business due to financial viability concerns, began living with a boyfriend

in a different town, and secured a job as a special education aid. Joshua was

pursuing his personal construction business full-time.       He voluntarily stopped

working for PMA after the default decree was entered and the income withholding

order was served upon him and his employer.

        The district court found Joshua in contempt on several counts, and Joshua

does not appeal that decision. As to the modification petition, the court lowered

Joshua’s monthly spousal support obligation from $1250 to $400, effective June

16, 2021, but it did not disturb the child support obligation. Joshua then filed a

motion to enlarge findings of fact, conclusions of law, and to amend ruling, in

response to which the district court summarily confirmed its ruling and

acknowledged its credibility finding in favor of Trina. Joshua timely appealed.
                                         4


   II. Review.

         Because dissolutions of marriage and modifications to such decrees are

tried in equity, our review is de novo. In re Marriage of Sisson, 843 N.W.2d 866,

870 (Iowa 2014). We give weight to the factual findings of the district court,

especially when considering the credibility of witnesses, but are not bound by

them. Id. “There are no hard and fast rules governing the economic provisions in

a dissolution action; each decision depends upon the unique circumstances and

facts relevant to each issue.” In re Marriage of Gaer, 476 N.W.2d 324, 326 (Iowa

1991).

   III. Discussion.

         Both the spousal and child support determinations are in dispute. Such

support orders may be modified when there has been a substantial change in

circumstances. Iowa Code § 598.21C(1) (2020). The party seeking a modification

of support bears the burden of proving the change in circumstances by a

preponderance of the evidence. In re Marriage of Michael, 839 N.W.2d 630, 636

(Iowa 2013). We address the spousal and child support issues separately before

turning to the matter of Trina’s attorney fees incurred on appeal.

   A. Spousal Support.

         Joshua argues his spousal support payments to Trina should be terminated

altogether. Spousal support is highly circumstantial and requires an equitable

calculation based on certain factors, such as the comparative earning capacities

of the parties. See In re Marriage of Schenkelberg, 824 N.W.2d 481, 486 (Iowa

2012). Because the court has “considerable latitude” in determining an award of

spousal support, we only disturb the award if it fails to do equity. Id. at 486. Iowa
                                        5


Code section 598.21C(1) sets forth several factors for our consideration when

determining whether to modify an existing decree for spousal support. Of those

factors, Joshua contends that two are triggered by Trina’s cohabitation with her

boyfriend. Iowa Code § 598.21C(1)(a) (“Changes in the employment, earning

capacity, income, or resources of a party”), (h) (“Possible support of a party by

another person”). He maintains that her boyfriend’s support enhances Trina’s

resources and justifies termination of the spousal support award. Because Trina

concedes cohabiting with her boyfriend since August 2019, we look next to

whether this fact impacts the support Trina receives and needs.

      Once cohabitation is established, “the burden will shift to the recipient to

show why spousal support should continue in spite of the cohabitation because of

an ongoing need, or because the original purpose for the support award makes it

unmodifiable.” In re Marriage of Ales, 592 N.W.2d 698, 703 (Iowa Ct. App. 1999).

Joshua alleges that Trina failed to prove an ongoing need for spousal support, but

he stops short of explaining how that is mathematically true. Trina testified that

her boyfriend pays $500 to $600 towards the $1306 monthly rental price of their

apartment but pays for his own groceries and personal expenses and does not

otherwise contribute to Trina’s household expenses. Joshua does not dispute the

amount of support Trina receives from her boyfriend and does not allege that the

boyfriend’s payments contribute to Trina’s support beyond the cost of his presence

in the home. See Ales, 592 N.W.2d at 703 (declining to terminate spousal support

when a cohabiting paramour’s contributions were only sufficient to cover the cost

of his presence).
                                           6


       At the time of trial, Trina reported her expenses to be $5400.97 per month.

Joshua does not dispute this amount. Trina claimed her monthly net income was

$1669.91. With regard to spousal support, Joshua’s only challenge to Trina’s

income is that his accrued, past-due spousal support since 2018 combined with

Trina’s age, health, education, employment, and cohabitation render her without

an “ongoing need” for his support. However, we decline to consider unpaid, past-

due spousal support payments when evaluating an individual’s present, ongoing

need for support. Given that child support is currently set at $1553.31 per month

together with $400 in monthly spousal support, Trina’s monthly expenses still

significantly exceed her income. Moreover, we reject Joshua’s claim that Trina no

longer needs his support on account of her cohabitation with a new partner. This

claim not only lacks specificity, but it also ignores the fact that this partner, unlike

Joshua, has no legal obligation to support Trina or the parties’ children.

       We conclude that the modified award of spousal support was not

inequitable.   We agree with the district court that Trina presented sufficient

evidence to find an ongoing need for spousal support. Trina does not challenge

the $400 per month support modification, and Joshua accepts this amount if we

decline to terminate spousal support. We affirm the district court’s modification

order, and Joshua’s monthly spousal support will remain at $400.

   B. Child Support.

       Joshua argues that the parties’ respective incomes were incorrectly

calculated when determining child support, and therefore, his portion should be

reduced. Child support determinations are subject to the guidelines established

by the Iowa Supreme Court in chapter 9 of the Iowa Court Rules. While new
                                            7


guidelines became effective in 2022, we must look to the version of the guidelines

in effect at the time of trial. Iowa Ct. R. 9.1.

       “Before applying the guidelines there needs to be a determination of the net

monthly income of the custodial and noncustodial parent at the time of the

hearing.” In re Marriage of Kupferschmidt, 705 N.W.2d 327, 332 (Iowa Ct. App.

2005). To arrive at each parent’s net income, we determine gross monthly income,

which is “reasonably expected income from all sources,” less certain deductions

specified in the guidelines. Iowa Ct. R. 9.5(2). “The court must determine the

parent’s current monthly income from the most reliable evidence presented. This

often requires the court to carefully consider all of the circumstances relating to the

parent’s income.” In re Marriage of Powell, 474 N.W.2d 531, 534 (Iowa 1991).

       We turn first to the calculation of Joshua’s income. The default decree

entered in Joshua’s absence was based on Trina’s estimation of Joshua’s annual

income at $155,000.       In connection with his petition for modification, Joshua

offered his income tax returns but conceded that his net monthly income is higher

than reported. Joshua’s tax returns indicate his net income was $27,486; $31,201;

and $25,445 in 2018, 2019, and 2020, respectively, after certain expenses and

depreciation. Joshua’s corresponding gross income was reportedly $140,147;

$157,864; and $127,932, respectively.

       Joshua stopped working for PMA in late 2018, and his income in 2019 and

2020 was derived entirely from his personal construction business. Joshua could

not explain the discrepancy between his reported gross receipts of $127,932 in

2020 and deposits into his business banking account totaling over $170,000.

Joshua provided only summary statements to his accountant for preparation of his
                                        8


tax returns. Joshua has paid for personal expenses from his business account on

numerous occasions without clear recordkeeping. Since the divorce, Joshua has

taken several trips, including to the Bahamas and Las Vegas, as well as purchased

a home and financed the purchase of a truck for more than $70,000. At the same

time, he has ignored his court-ordered spousal and child support obligations,

choosing to make only inconsistent $650 payments even when three children were

minors.

      Joshua argues his actual income should be valued at $47,310 based on an

average of his estimated 2020 and 2021 incomes. He claimed that his 2020

income was approximately $51,123 based on the combination of his personal

draws and personal expenses paid by his business income. Under this approach,

he estimated his 2021 income would be approximately $44,400. Trina asserts that

Joshua underreported his income and that it is closer to $82,000 per year, all

nontaxable. In its modification order, the district court found Joshua had reduced

his employment to prioritize his career preferences over the material needs of his

children. It therefore imputed his annual income at $82,000 based on his earning

capacity pursuant to Iowa Court Rule 9.11(4), which stipulates:

             The court may impute income in appropriate cases subject to
      the requirements of rule 9.5. If the court finds that a parent is
      voluntarily unemployed or underemployed without just cause, child
      support may be calculated based on a determination of earning
      capacity. A determination of earning capacity may be made by
      determining employment potential and probable earnings level
      based on work history, occupational qualifications, prevailing job
      opportunities, earning levels in the community and other relevant
      factors. The court shall not use earning capacity rather than actual
      earnings or otherwise impute income unless a written determination
      is made that, if actual earnings were used, substantial injustice would
      occur or adjustments would be necessary to provide for the needs of
      the child(ren) or to do justice between the parties.
                                           9



The district court stated it was imputing Joshua’s income “[t]o do justice between

the parties and provide for the needs of their children.”              We renew this

determination. Joshua acknowledges his income is lower than as set forth in the

default decree. However, “parents who reduce their income through an improper

intent to deprive their children of support or in reckless disregard for their children’s

well-being are not entitled to a commensurate reduction in child support

payments.” In re Marriage of Walters, 575 N.W.2d 740, 741 (Iowa 1998) (citation

omitted). Joshua testified that he was not terminated from PMA, nor did he quit.

Joshua could work for PMA at any time and had agreed to work a couple of jobs

for PMA in 2021. In any event, we find Joshua’s reported income unreliable and

give deference to the district court’s credibility finding in favor of Trina. Based on

the record evidence and this deference, we affirm the district court’s adoption of

Trina’s alleged income for Joshua: $82,000 per year, all nontaxable.

        We turn next to Trina’s income. At the time of trial, Trina was employed as

a special education aid working 37.5 hours per week for 182 days per year at

$14.55 per hour. Since 37.5 hours per week is 7.5 hours per school day, we

multiply 7.5 by 182 by $14.55 to find Trina’s income at $19,860.75.1 Joshua argues

that Trina should be expected to find a part-time job to work an additional 2.5 hours

per week during the school year and also work during the summers. Trina argues



1 Trina also received $750 per month in rental income from the couple’s marital
home. However, she reported that the mortgage payment, insurance and property
taxes increased to $730 per month, leaving only twenty dollars per month to cover
other expenses at the marital home. Because Trina claimed repairs totaling $1023
for the home in 2020, the rental income does not sufficiently affect Trina’s monthly
income to alter our analysis.
                                          10


that such an expectation is unreasonable because it would require her to find

childcare services, the cost of which would result in any summer employment

making an uncertain and probably negligible impact on her income. We agree.

See In re Marriage of Bechthold, No. 17-1191, 2018 WL 5849006, at *1 (Iowa Ct.

App. Nov. 7, 2018) (declining to impute a summer earning capacity to a former

spouse who served as the children’s primary caretaker).

       The district court did not fully adopt either of the parties’ support calculations

in its order, nor did it include with its order a calculation of its own. However, the

court’s order provided sufficient factual findings for this court to ascertain the

appropriate level of child support pursuant to the Iowa Child Support Guidelines.

Accounting for spousal support in the amount of $400.00 per month from Joshua

to Trina, we find that the guidelines support a monthly support award in Trina’s

favor of $1461.67 for two children and $1027.71 for one child. The child support

ordered by the default decree falls within ten percent of these figures. Accordingly,

there is no basis for a substantial change in circumstances, and we affirm the lower

court’s ruling.   See Iowa Code § 598.21C(2)(a) (declaring that a “substantial

change of circumstances exists when the court order for child support varies by

ten percent or more from the amount which would be due pursuant to the most

current child support guidelines”). Joshua’s child support obligations will continue

in the amounts originally decreed.

   C. Attorney’s Fees.

       Trina requests that Joshua be ordered to pay a majority of the attorney fees

she has incurred in this appeal. An award of attorney fees is a matter of our

discretion and not merely a matter of course. In re Marriage of Benson, 545
                                          11


N.W.2d 252, 258 (Iowa 1996). “We are to consider the needs of the party making

the request, the ability of the other party to pay, and whether the party making the

request was obligated to defend the district court’s decision on appeal.” Ales, 592

N.W.2d at 703. Trina has reportedly incurred $9000 in this appeal and requests

Joshua pay $7500. We find that Trina has prevailed in defending the district court’s

decision on appeal, and Joshua maintains a significantly higher income.

Accordingly, we find an award of attorney fees is reasonable and warranted. We

hereby order Joshua to pay $7500 of the attorney fees incurred by Trina in this

appeal.

   IV. Disposition.

       Because Trina has demonstrated an ongoing need for spousal support and

Joshua has failed to prove a substantial change in circumstances from the child

support ordered, we affirm the district court’s modification of the dissolution decree.

We furthermore award Trina $7500 in appellate attorney fees.

       AFFIRMED.